Citation Nr: 0430184	
Decision Date: 11/12/04    Archive Date: 11/24/04

DOCKET NO.  04-32 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Christopher J. McEntee, Associate Counsel 







INTRODUCTION

The veteran had active service from October 1943 to June 
1946.      

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated February 2004 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.



REMAND

The evidence reveals that in April 1944 the vessel the 
veteran was aboard was  torpedoed off the coast of England.  
Soon afterward, the veteran was ordered to abandon ship into 
the Atlantic Ocean. The evidence also indicates that he 
remained in open waters for several hours before being 
rescued.   In September 2002, the RO granted service 
connection for post-traumatic stress disorder as a result of 
this incident.  In March 2003, the veteran died.  

The appellant now asserts that the veteran's experiences in 
April 1944 contributed to the medical conditions that caused 
his death.  The veteran's death certificate listed chronic 
renal failure due to dilated cardiomyopathy as the primary 
cause of death, and diabetes mellitus type II, atrial 
fibrillation, and peripheral vascular disease as contributing 
causes of death.    

Therefore, this case is REMANDED for the following action:

1.	The RO should request the service department to 
make a further search for any additional service 
medical records, especially for the period 
commencing April 28, 1944.  

2.	Thereafter, whether or not additional service 
medical records are recovered, The RO should 
investigate whether additional relevant service 
medical records exist that would assist the 
specialist(s) in this determination.  If so, these 
additional relevant records should be provided to 
the specialist(s), along with the claim file.  the 
RO should arrange for the claims folder to be 
reviewed by an appropriate physician for an opinion 
whether the events surrounding the sinking of the 
veteran's ship in April 1944 had a causative role 
in the development of the diseases, which 
ultimately led to his death.

3.	The RO should also arrange for the claims folder to 
be reviewed by a psychiatrist for an opinion 
whether the veteran's PTSD substantially or 
materially contributed to causing his death.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The claim 
should be readjudicated.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).

	
	
                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



